Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7 and 13-18 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 13
Claim 1 recites a cooking appliance, comprising: a main body having a cooking chamber formed therein; a flow path connection member configured to form a path through which the heat generated in the second heating assembly is introduced into the cooking chamber through a side portion of the cooking chamber; and a first discharge port which allows an inside of the cooking chamber to communicate with an outside of the cooking chamber formed in the main body, wherein the path formed by the flow path connection member connects an inside of the second heating assembly and the first discharge port, wherein the main body further includes: a lower space formed under the main body and separated from the cooking chamber; and a side space formed at a side of the main body and separated from the cooking chamber, wherein the first discharge port passes through a side surface of the cooking chamber, wherein the flow path connection member connects the inside of the second heating assembly and the first 
Claim 13 recites a cooking appliance, comprising: a main body having a cooking chamber formed therein; a flow path through which the heated air generated in the second heating assembly is introduced into the cooking chamber through a side of the cooking chamber; and a first discharge port which allows an inside of the cooking chamber to communicate with an outside of the cooking chamber formed in the main body, wherein the flow path connects an inside of the second heating assembly and the first discharge port, wherein the main body further includes: a lower space formed under the main body and separated from the cooking chamber; and a side space formed at a side of the main body and separated from the cooking chamber, wherein the first discharge port passes through a side surface of the cooking chamber, wherein a flow path connection member connects the inside of the second heating assembly and the first discharge port, and wherein the path formed in the flow path connection member is separated from the lower space and the side space which the closest prior art of record of Seuk Oh (EP 1674796), Tomljenovic (EP 2610557) or Frost (US 2,798,930) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/

1/22/2021